Per Curiam.
Respondent was admitted to practice by this Court in 1996 and maintains an office in the Town of Malone, Franklin County.
Respondent has failed to comply with a subpoena duces tecum which directed him to appear on June 4, 2010 for an examination under oath by petitioner and produce files relevant to a criminal appeal which he was assigned by this Court to perfect. Respondent has failed to reply to petitioner’s instant motion to indefinitely suspend him from practice pending his compliance with the subpoena (see 22 NYCRR 806.4 [b]). Under the circumstances, we grant petitioner’s motion, effective 20 days from the date of this decision (see e.g. Matter of Ashe, 300 AD2d 737 [2002]).
Cardona, P.J., Mercure, Spain, Malone Jr. and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law pending his compliance with the subpoena duces tecum dated May 13, 2010, effective 20 days from the date of this decision, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).